In re Hart, Burnell Sr.; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. I, No. 427-717; to the Court of Appeal, Fourth Circuit, No. 2002-K-2225.
Writ granted. On the present record, we are unable to determine whether the trial court acted with knowledge of the witness’ restored competence. Therefore, this matter is remanded to the trial court for reconsideration of the motion for continuance in light of the apparently recently discovered evidence of the witness’ restored competence.
KIMBALL, J., would deny the writ.
TRAYLOR, J., would deny the writ.
KNOLL, J., would deny the writ.